      Case 2:19-cr-00051-KS-MTP Document 91 Filed 04/15/20 Page 1 of 7




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         EASTERN DIVISION


UNITED STATES OF AMERICA

v.                                                CASE NO. 2:19-CR-51-KS-MTP

WADE ASHLEY WALTERS



                                       ORDER

      On September 24, 2019, the Government filed an 83-page, 37-count

Superseding Indictment [8], in which they charged Defendant with various crimes

related to a conspiracy to defraud health care insurance companies, including Tricare,

by formulating, marketing, prescribing, and billing for fraudulent compounded

medications. The Court described the charges in detail in its Order [44] of December

19, 2019.

      On March 17, 2020, Defendant filed a Motion for a Multi-Division Jury Venire

[83]. Defendant argues that the extensive media coverage and public knowledge of

both this case and the prior prosecutions of his alleged coconspirators render it

impossible to select a fair and impartial jury in either the Eastern Division or

Southern Division of this Court. Defendant also argues that there are many

government employees, contractors, and military personnel in the Southern Division,

compromising his ability to receive a fair trial there. Finally, Defendant notes that

the only related case to go to trial was that of Albert Diaz, a resident of Gulfport,

which is in the Southern Division. Therefore, Defendant requests that the Court hold
      Case 2:19-cr-00051-KS-MTP Document 91 Filed 04/15/20 Page 2 of 7




his trial in the Eastern Division, but that his jury pool come from the Western and

Northern Divisions. In other words, Defendant argues that the Court should exclude

all potential jurors from the Eastern and Southern Divisions.

      In response, the Government agrees that it would be difficult to seat an

impartial jury in the Eastern Division. However, the Government opposes

Defendant’s request to exclude jurors from the Southern Division. The Government

notes that Diaz’s prosecution was two years ago, and that media coverage in the

Southern Division of this series of prosecutions has largely subsided since Diaz’s

sentencing. The Government also argues that there is no reason to exclude potential

jurors because they are government employees/contractors, or because they receive

health insurance through Tricare.

      The Constitution and Rule 18 require that a criminal trial be held in the

district in which the crime occurred. U.S. CONST. art. 3, § 2, cl. 3; U.S. CONST. amend.

VI; FED. R. CRIM. P. 18. But the Constitution does not require that a criminal trial be

held in any particular division within a district. United States v. Lipscomb, 299 F.3d

303, 339 (5th Cir. 2002). Moreover, “a criminal defendant is only entitled to a jury

drawn from the federal district in which the crime was committed, although the jury

may be drawn from a division of the district rather than the entire district.” United

States v. Mills, 389 F. Supp. 3d 528, 533 (E.D. Mich. 2019) (citing numerous cases).

Rather, the Rules of Criminal Procedure require that “[t]he court must set the place

of a trial within the district with due regard for the convenience of the defendant, any


                                           2
         Case 2:19-cr-00051-KS-MTP Document 91 Filed 04/15/20 Page 3 of 7




victim, and the witnesses, and the prompt administration of justice.” FED. R. CRIM.

P. 18.

         The Court may also consider other facts, such as pretrial publicity. Lipscomb,

299 F.3d at 340, 343-44. “A fair trial in a fair tribunal is a basic requirement of due

process.” Jones v. Davis, 890 F.3d 559, 567 (5th Cir. 2018). Criminal defendants are

entitled to a “panel of impartial, indifferent jurors.” Murphy v. Florida, 421 U.S. 794,

799, 95 S. Ct. 2031, 44 L. Ed. 2d 589 (1975) (punctuation omitted). “[L]egal trials are

not like elections, to be won through the use of the meeting-hall, the radio, and the

newspaper.” Sheppard v. Maxwell, 384 U.S. 333, 350, 86 S. Ct. 1507 (1966).

Accordingly, the Supreme Court has overturned “conviction[s] obtained in . . . trial

atmosphere[s] . . . utterly corrupted by press coverage.” Murphy, 421 U.S. at 798.

         But juror exposure to news accounts of the charges against a defendant is not,

by itself, sufficient to deprive a defendant of due process. Id. at 799. “Prominence does

not necessarily produce prejudice, and jury impartiality . . . does not require

ignorance.” Skilling v. United States, 561 U.S. 358, 381, 130 S. Ct. 2896, 177 L. Ed.

2d 619 (2010). “[P]retrial publicity – even pervasive, adverse publicity – does not

inevitably lead to an unfair trial.” Id. at 384. Rather, to demonstrate that a change of

venue is necessary to prevent a deprivation of due process, a defendant must present

evidence “of inflammatory, prejudicial pretrial publicity that so pervades or saturates

the community as to render virtually impossible a fair trial by an impartial jury

drawn from that community . . . .” Mayola v. Alabama, 623 F.2d 992, 997 (5th Cir.


                                            3
         Case 2:19-cr-00051-KS-MTP Document 91 Filed 04/15/20 Page 4 of 7




1980).

         The Court agrees with Defendant and the Government that it would be very

difficult, if not impossible, to seat an impartial jury drawn solely from the Eastern

Division. Defendant resides in this division. Every prior prosecution of his alleged

coconspirators has occurred here, including the only one to go to trial. Hattiesburg is

a relatively small community, and these matters have been highly publicized in its

print, online, and television media. Many of the events leading to this trial have

occurred in Forrest and Lamar Counties, which constitute approximately 37% of the

total population of the Eastern Division. 1

         However, there has been substantially less media coverage of these matters in

the Southern Division, and substantially fewer of the prior defendants in this series

of prosecutions is from the Southern Division. Although the only case to go to trial

concerned a resident of the Southern Division and his case received media coverage

there, factual reporting of a criminal prosecution is not prejudicial enough to warrant

a change of venue – particularly when it didn’t even involve this particular

Defendant. See Murphy, 421 U.S. at 802; Meeks v. Moore, 216 F.3d 951, 964 (11th Cir.

2000); Devier v. Zant, 3 F.3d 1445, 1461-62 (11th Cir. 1993); Mayola, 623 F.3d at 997.

         As for Defendant’s argument that the Southern Division’s jury pool contains

many government employees and individuals insured through Tricare, the Court

rejects Defendant’s implicit argument that anyone employed by the United States


1 The Court may take judicial notice of United States census data. See Hollinger v. Home State Mut.
Ins. Co., 654 F.3d 564, 571 (5th Cir. 2011).
                                                 4
       Case 2:19-cr-00051-KS-MTP Document 91 Filed 04/15/20 Page 5 of 7




government or insured through Tricare is necessarily compromised. Moreover, the

Court notes that Defendant has not provided anything to support this aspect of his

argument, beyond mere supposition.

      There are numerous methods the Court can and will use to ensure that an

impartial jury is empaneled. Skilling, 561 U.S. at 386 (trial judge’s discretion over

jury selection). The Court will conduct voir dire as it typically does. First, the Court

will examine the venire, both collectively and, if necessary and appropriate,

individually. If the parties have any questions they want the Court to ask, they are

free to request it. Where necessary, the Court will examine individuals at sidebar, to

prevent tainting the entire venire. Then the parties’ counsel will be permitted to

examine the venire. The undersigned judge generally gives attorneys substantial

room to conduct their own voir dire, as long as they stay focused on gathering relevant

information, rather than arguing their case. Additionally, on the first morning of

the trial, the parties will receive basic information regarding every potential juror,

including name, sex, occupation, race, and county of residence.

      Given the expected length of this trial, the Court also intends to summon a

larger venire than it typically would, increasing the pool of potential jurors. Likewise,

the Court intends to seat more alternates than it typically would, and more alternates

means that Defendant will get more peremptory strikes. Although the Court can use

a district-wide jury pool, see 28 U.S.C. § 1861, it would include the Eastern Division.

Moreover, the Court is cognizant of the difficulties presented for jurors in potentially


                                           5
       Case 2:19-cr-00051-KS-MTP Document 91 Filed 04/15/20 Page 6 of 7




traveling from one end of the District to the other to serve in a trial that is expected

to last four to six weeks – particularly after they have already been subjected to a

statewide shelter-in-place order, social distancing measures, and other disruption of

their lives this spring. There’s no reason to risk a mistrial because jurors drop out

along the way when the Court can provide an impartial jury drawn from a single

division.

      The Court also notes that the United States Courthouse in Gulfport,

Mississippi, provides substantially better accommodations for a trial of this length

and scope. The Court anticipates that the parties will have a significant number of

staff and witnesses. Moreover, the facilities in Gulfport include a jury assembly room,

and the size and layout of the building prevents unintended juror contact with parties

or witnesses.

      In summary, the Court agrees that Defendant’s trial should not be held in the

Eastern Division, but Defendant has not demonstrated that he cannot receive a fair

trial in the Southern Division. Defendant offered no evidence in support of his motion,

and he did not request an evidentiary hearing. Rather, he relied on his arguments in

briefing and in the numerous telephone conferences that this Court has held on the

record over the past several months. The remedial measures outlined above – e.g.,

thorough voir dire, summoning a larger venire – are sufficient to ensure that

Defendant gets a fair jury.

      For these reasons, the Court grants in part and denies in part Defendant’s


                                           6
       Case 2:19-cr-00051-KS-MTP Document 91 Filed 04/15/20 Page 7 of 7




Motion for Multi-Division Jury Venire [83]. To the extent Defendant objects to a jury

pulled from the Eastern Division, the Court grants the motion, but the Court denies

it in all other respects. The trial of this matter will be held in the Southern Division,

at the United States Courthouse in Gulfport, Mississippi, and the venire will be pulled

from the Southern Division.

      SO ORDERED AND ADJUDGED this 15th day of April, 2020.

                                               /s/  Keith Starrett
                                               KEITH STARRETT
                                               UNITED STATES DISTRICT JUDGE




                                           7
